Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 1 of 24 PageID #: 1



Sheehan & Associates, P.C.
Spencer Sheehan
505 Northern Blvd Ste 311
Great Neck NY 11021-5101
Telephone: (516) 303-0552
Fax: (516) 234-7800
spencer@spencersheehan.com

Reese LLP
Michael R. Reese
100 W 93rd St Fl 16
New York NY 10025-7524
Telephone: (212) 643-0500
Fax: (212) 253-4272
mreese@reesellp.com

United States District Court
Eastern District of New York                                    1:20-cv-01347

Sonya Lamonakis, individually and on
behalf of all others similarly situated,
                               Plaintiff,

                 - against -                                      Complaint

Blue Diamond Growers,
                               Defendant

       Plaintiff by attorneys allege upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


       1.    Blue Diamond Growers (“defendant”) manufactures, distributes, markets, labels and

sells almondmilk and coconutmilk blend flavored primarily from vanilla beans instead of non-

vanilla vanillin under the Almond Breeze brand (“Products”).

       2.    The Products are available to consumers from retail and online stores of third-parties

and are sold in sizes including cartons of 32 OZ and 64 OZ.

       3.    The front label representations include the brand, “Almond Breeze,” “almondmilk



                                                1
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 2 of 24 PageID #: 2



coconutmilk blend,” “Unsweetened,” “Vanilla” “with other natural flavors,” “Non-GMO

Verified,” and pictures of almonds and coconuts.




        4.     The unqualified, prominent and conspicuous representations as “Vanilla” is false,

deceptive and misleading because the Product contains non-vanilla flavors which imitate and

extend vanilla but are not derived from the vanilla bean, yet these flavors are not disclosed to

consumers as required and expected.


I. Increase in Consumption of Non-Dairy, Plant-Based Milk Alternatives


        5.     Over the past ten years, the number of dairy milk substitutes has proliferated to

include “milks” (milk-like beverages) made from various agricultural commodities.

        6.     Reasons for consuming non-dairy milks include avoidance of animal products due to

health, environmental or ethical reasons, dietary goals or food allergies.1


1
 Margaret J. Schuster, et al. “Comparison of the Nutrient Content of Cow’s Milk and Nondairy Milk Alternatives:
What’s the Difference?,” Nutrition Today 53.4 (2018): 153-159.


                                                      2
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 3 of 24 PageID #: 3



        7.     Some of the most popular milk alternatives are made from tree nuts (almonds and

coconuts) grains (rice) and legumes (soybeans).

        8.     These milk substitutes “exhibit different sensory characteristics, stability and

nutritional composition from cow's milk” and amongst each other.2

        9.     Food intolerance is one of the main reasons consumers turn to alternative milk

products, given that 4.3 percent of adults are said to experience discomfort when consuming milk.3

        10.    Of the 7.2 million U.S. adults with food allergies (distinct from intolerance), 3

million are allergic to tree nuts, 1.5 million are allergic to soy and under 1 million allergic to rice.4

        11.    Because allergies are typically common to a specific food type, consumers have

preferences for one over the other and seldom switch between their “plant milk” of choice.

        12.    Blending of milks derived from tree nuts is common because it is unlikely that a

consumer will be allergic to almonds but not to coconuts and vice versa.

        13.    A milk alternative made from almonds and coconut will combine the “nutty” taste of

almonds with the “naturally sweet [and] thicker” texture provided by coconut milk.5

        14.    The sweeter and creamier coconut milk, when combined with almond milk, will

affect the need to provide sweetening and flavoring ingredients, and those provided will be unique

in type, amount and strength than if almond milk had been prepared separately.


II.     Vanilla is Constantly Subject to Efforts at Imitation Due to High Demand

        15.    The tropical orchid of the genus Vanilla (V. planifolia) is the source of the prized



2
  Aline Silva et al., “Health Issues and Technological Aspects of Plant-based Alternative Milk,” Food Research
International, May 2020.
3
  Kirsi M. Jarvinen-Seppo et al., "Milk allergy: Clinical features and diagnosis." Up ToDate, Waltham, MA (2013).
4
  Ruchi Gupta et al., "Prevalence and severity of food allergies among US adults," JAMA network open 2, no. 1
(2019): e185630-e185630.
5
  Jamie Lincoln, “Ditching Dairy? Here’s a Cheat Sheet to the Tastiest Milk Alternatives,” Vogue.com, August 18,
2016.


                                                       3
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 4 of 24 PageID #: 4



flavor commonly known as vanilla, defined by law as “the total sapid and odorous principles

extractable from one-unit weight of vanilla beans.”6

        16.     Vanilla’s “desirable flavor attributes…make it one of the most common ingredients

used in the global marketplace, whether as a primary flavor, as a component of another flavor, or

for its desirable aroma qualities.”7

        17.     Though the Pure Food and Drugs Act of 1906 (“Pure Food Act”) was enacted to

“protect consumer health and prevent commercial fraud,” this was but one episode in the perpetual

struggle against those who have sought profit through sale of imitation and lower quality

commodities, dressed up as the genuine articles.8

        18.     It was evident that protecting consumers from fraudulent vanilla would be

challenging, as E. M. Chace, Assistant Chief of the Foods Division of the U.S. Department of

Agriculture’s Bureau of Chemistry, noted “There is at least three times as much vanilla consumed

[in the United States] as all other flavors together.”9

        19.     This demand could not be met by natural sources of vanilla, leading manufacturers

to devise clever, deceptive and dangerous methods to imitate vanilla’s flavor and appearance.

        20.     Today, headlines tell a story of a resurgent global threat of “food fraud” – from olive

oil made from cottonseeds to the horsemeat scandal in the European Union.10




6
  21 C.F.R. §169.3(c).
7
  Daphna Havkin-Frenkel, F.C. Bellanger, Eds., Handbook of Vanilla Science and Technology, Wiley, 2018.
8
  Berenstein, 412; some of the earliest recorded examples of food fraud include unscrupulous Roman merchants who
sweetened wine with lead.
9
  E. M. Chace, “The Manufacture of Flavoring Extracts,” Yearbook of the United States Department of Agriculture
1908 (Washington, DC: Government Printing Office, 1909) pp.333–42, 333 quoted in Nadia Berenstein, "Making a
global sensation: Vanilla flavor, synthetic chemistry, and the meanings of purity," History of Science 54.4 (2016):
399-424 at 399.
10
   Jenny Eagle, ‘Today’s complex, fragmented, global food supply chains have led to an increase in food fraud’,
FoodNavigator.com, Feb. 20, 2019; M. Dourado et al., Do we really know what’s in our plate?. Annals of Medicine,
51(sup1), 179-179 (May 2019); Aline Wisniewski et al., "How to tackle food fraud in official food control authorities
in Germany." Journal of Consumer Protection and Food Safety: 1-10. June 11, 2019.


                                                         4
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 5 of 24 PageID #: 5



        21.    Though “food fraud” has no agreed-upon definition, its typologies encompass an

ever-expanding, often overlapping range of techniques with one common goal: giving consumers

less than what they bargained for.


     A. Food Fraud as Applied to Vanilla

        22.    Vanilla is considered a “high-risk [for food fraud] product because of the multiple

market impact factors such as natural disasters in the source regions, unstable production, wide

variability of quality and value of vanilla flavorings,” second only to saffron in price.11

        23.    The efforts at imitating vanilla offers a lens to the types of food fraud regularly

employed across the spectrum of valuable commodities in today’s interconnected world.12

        Type of Food Fraud                                      Application to Vanilla

 ➢ Addition of markers
      specifically tested for           •   Manipulation of the carbon isotope ratios to produce
      instead of natural                    synthetic vanillin with similar carbon isotope composition
      component of vanilla                  to natural vanilla
      beans

                                        •   Ground vanilla beans and/or seeds to provide visual appeal
                                            as “specks” so consumer thinks the product contains real
 ➢ Appearance of more                       vanilla beans, when the ground beans have been exhausted
      and/or higher quality of              of flavor
      the valued ingredient             •   Caramel to darken the color of an imitation vanilla so it
                                            more closely resembles the hue of real vanilla13
                                        •   Annatto and turmeric extracts in dairy products purporting



11
   Société Générale de Surveillance SA, (“SGS “), Authenticity Testing of Vanilla Flavors – Alignment Between
Source Material, Claims and Regulation, May 2019.
12
   Kathleen Wybourn, DNV GL, Understanding Food Fraud and Mitigation Strategies, PowerPoint Presentation, Mar.
16, 2016.
13
   Renée Johnson, “Food fraud and economically motivated adulteration of food and food ingredients." Congressional
Research Service R43358, January 10, 2014.


                                                        5
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 6 of 24 PageID #: 6



                                            to be flavored with vanilla, which causes the color to better
                                            resemble the hue of rich, yellow butter

                                      •     Tonka beans, though similar in appearance to vanilla
 ➢ Substitution and
                                            beans, are banned from entry to the United States due to
     replacement of a high-
                                            fraudulent use
     quality ingredient with
                                      •     Coumarin, a toxic phytochemical found in Tonka beans,
     alternate ingredient of
                                            added to imitation vanillas to increase vanilla flavor
     lower quality
                                            perception

 ➢ Addition of less expensive
     substitute ingredient to             • Synthetically produced ethyl vanillin, from recycled paper,
     mimic flavor of more                   tree bark or coal tar, to imitate taste of real vanilla
     valuable component

                                          • “to mix flavor materials together at a special ratio in which
                                            they [sic] compliment each other to give the desirable
                                            aroma and taste”14
                                          • Combination with flavoring substances such as propenyl

 ➢ Compounding, Diluting,                   guaethol (“Vanitrope”), a “flavoring agent [, also]

     Extending                              unconnected to vanilla beans or vanillin, but unmistakably
                                            producing the sensation of vanilla”15

                                          • “Spiking” or “fortification” of vanilla through addition of
                                            natural and artificial flavors including vanillin, which
                                            simulates vanilla taste but obtained from tree bark

 ➢ Addition of fillers to give            • Injection of vanilla beans with mercury, a poisonous
     the impression there is                substance, to raise the weight of vanilla beans, alleged in
     more of the product than               International Flavors and Fragrances (IFF), Inc. v. Day
     there actually is                      Pitney LLP and Robert G. Rose, 2005, Docket Number L-



14
   Chee-Teck Tan, "Physical Chemistry in Flavor Products Preparation: An Overview" in Flavor Technology, ACS
Symposium Series, Vol. 610 1995. 1-17.
15
   Berenstein, 423.


                                                       6
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 7 of 24 PageID #: 7



                                              4486-09, Superior Court of New Jersey, Middlesex County


                                           • Subtle, yet deliberate misidentification and obfuscation of
                                              a product’s components and qualities as they appear on the
                                              ingredient list
                                              o “ground vanilla beans” gives impression it describes
                                                  unexhausted vanilla beans when actually it is devoid of
                                                  flavor and used for aesthetics
                                              o “natural vanilla flavorings” – “-ing” as suffix referring
                                                  to something like that which is described
 ➢ Ingredient List Deception16                o “Vanilla With Other Natural Flavors” – implying –
                                                  wrongly – such a product has a sufficient amount of
                                                  vanilla to characterize the food
                                              o “Natural Flavors” – containing “natural vanillin”
                                                  derived not from vanilla beans but from tree pulp.
                                                  When paired with real vanilla, vanillin is required to be
                                                  declared as an artificial flavor
                                              o “Non-Characterizing” flavors which are not identical
                                                  to vanilla, but that extend vanilla


         24.    The “plasticity of legal reasoning” with respect to food fraud epitomize what H.

Mansfield Robinson and Cecil H. Cribb noted in 1895 in the context of Victorian England:

         the most striking feature of the latter‐day sophisticator of foods is his knowledge of
         the law and his skill in evading it. If a legal limit on strength or quality be fixed for
         any substance (as in the case of spirits), he carefully brings his goods right down to
         it, and perhaps just so little below that no magistrate would convict him.

         The law and chemistry of food and drugs. London: F.J. Rebman at p. 320.17

     B. The Use of Vanillin to Simulate Vanilla

16
   Recent example of this would be “evaporated cane juice” as a more healthful sounding term to consumers to identify
sugar.
17
   Cited in Sébastien Rioux, “Capitalist food production and the rise of legal adulteration: Regulating food standards
in 19th‐century Britain,” Journal of Agrarian Change 19.1 (2019) at p. 65 (64-81).


                                                          7
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 8 of 24 PageID #: 8



III.       Flavor Industry’s Efforts to Use Less Vanilla, Regardless of any Shortages

           25.    The “flavor industry” refers to the largest “flavor houses” such as Symrise AG,

Firmenich, Givaudan, International Flavors and Fragrances (including David Michael), Frutarom

and Takasago International along with the largest food manufacturing companies such as Unilever.

           26.    The recent global shortage of vanilla beans has provided the flavor industry another

opportunity to “innovate[ing] natural vanilla solutions…to protect our existing customers.”18

           27.    Their “customers” do not include the impoverished vanilla farmers nor consumers,

who are sold products labeled as “vanilla” for the same or higher prices than when those products

contained only vanilla.

           28.    These efforts include (1) market disruption and manipulation and (2) the

development of alternatives to vanilla which completely or partially replace vanilla.


       A. Attempts to Disrupt Supply of Vanilla to Create a “Permanent Shortage”

           29.    The flavor industry has developed schemes such as the “Sustainable Vanilla

Initiative” and “Rainforest Alliance Certified,” to supposedly assure a significant supply of vanilla

at stable, reasonable prices paid to the farmers.

           30.    However, these programs make vanilla less “sustainable” by paying farmers to

destroy their vanilla plants and produce palm oil under the pretense of “crop diversification.”

           31.    Other tactics include “phantom bidding,” where “deep-pocketed” saboteurs claim

they will pay a higher price to small producers, only to vanish, leaving the farmers forced to sell

at bottom dollar to remaining bidders.19

           32.    The reasons for these counterintuitive actions is because the flavor industry benefits



18
     Amanda Del Buouno, Ingredient Spotlight, Beverage Industry, Oct. 3, 2016.
19
     Monte Reel, The Volatile Economics of Natural Vanilla in Madagascar, Bloomberg.com, Dec. 16, 2019.


                                                        8
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 9 of 24 PageID #: 9



from high vanilla prices and the use of less real vanilla.

        33.     When less vanilla is available, the customers of the flavor companies – food

manufacturers – must purchase the higher margin, proprietary, “vanilla-like” flavorings made with

advanced technology and synthetic biology.


     B. Use of Vanilla Compound Ingredients to Replace and Provide Less Vanilla

        34.     Though flavor companies will not admit their desire to move off real vanilla, this

conclusion is consistent with the comments of industry executives.

        35.     According to Suzanne Johnson, vice president or research at a North Carolina

laboratory, “Many companies are trying to switch to natural vanilla with other natural flavors

[WONF] in order to keep a high-quality taste at a lower price,” known as “Vanilla WONF.”

        36.     The head of “taste solutions” at Irish conglomerate Kerry urged flavor manufacturers

to “[G]et creative” and “build a compounded vanilla flavor with other natural flavors.”

        37.     A compounded vanilla flavor “that matches the taste of pure vanilla natural extracts”

can supposedly “provide the same vanilla taste expectation while requiring a smaller quantity of

vanilla beans. The result is a greater consistency in pricing, availability and quality.”20

        38.     These compounded flavors exist in a “black box” with “as many as 100 or more

flavor ingredients,” including potentiators and enhancers, like maltol and piperonal, blended

together to enhance the vanilla, allowing the use of less vanilla to achieve the intended taste.21

        39.     The effort to replace vanilla with so-called Vanilla WONF started in the late 1960s,

but the last 10 years have seen the proliferation of this ingredient.



20
  Donna Berry, Understanding the limitations of natural flavors, BakingBusiness.com, Jan. 16, 2018.
21
  Hallagan and Drake, FEMA GRAS and U.S. Regulatory Authority: U.S. Flavor and Food Labeling Implications,
Perfumer & Flavorist, Oct. 25, 2018; Charles Zapsalis et al., Food chemistry and nutritional biochemistry. Wiley,
1985, p. 611 (describing the flavor industry’s goal to develop vanilla compound flavors “That Seem[s] to be Authentic
or at Least Derived from a Natural Source”) (emphasis added).


                                                         9
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 10 of 24 PageID #: 10



    C. Decline of Industry Self-Governance

        40.   That high-level executives in the flavor industry are willing to boast of their

 stratagems to give consumers less vanilla for the same or greater price is not unexpected.

        41.   The once powerful and respected trade group, The Flavor and Extract Manufacturers

 Association (“FEMA”), abandoned its “self-policing” of misleading vanilla labeling claims and

 disbanding its Vanilla Committee.

        42.   FEMA previously opposed industry efforts to deceive consumers but cast the public

 to the curb in pursuit of membership dues from its largest members, such as Unilever and Danone.


 IV. The Product’s Representations are Misleading Because They Fail to Disclose the Percent of

    Real Vanilla and Contain Vanillin


        43.   The front label states “Vanilla With Other Natural Flavors,” which is the terminology

 prescribed for where a “food contains both a characterizing flavor from the product whose flavor

 is simulated and other natural flavor which simulates, resembles or reinforces the characterizing

 flavor.” See 21 C.F.R. § 101.22(i)(1)(iii) (emphasis added)).

        44.   The Product’s front label “Vanilla With Other Natural Flavors,” represents it

 contains an amount of the characterizing vanilla flavor sufficient to independently characterize the

 Product. See 21 C.F.R. § 101.22(i)(1)(iii)

        45.   The relevant regulation relied on for the front label states:




                                                 10
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 11 of 24 PageID #: 11



        If the food contains both a characterizing flavor from the product whose flavor is
        simulated and other natural flavor which simulates, resembles or reinforces the
        characterizing flavor, the food shall be labeled in accordance with the introductory
        text and paragraph (i)(1)(i) of this section and the name of the food shall be
        immediately followed by the words "with other natural flavor" in letters not less
        than one-half the height of the letters used in the name of the characterizing flavor.

        21 C.F.R. § 101.22(i)(1)(iii)

        46.    The “introductory text” describes a scenario where a food contains “no artificial

 flavor which simulates, resembles or reinforces the characterizing flavor,” and none of the sub-

 paragraphs of 21 C.F.R. § 101.22(i)(1) apply.

        47.    The result is “Vanilla With Other Natural Flavor” because 21 C.F.R. § 101.22(i)(1)

 references the labeling of a food by the name of its characterizing flavor supplied by its

 characterizing ingredient, “vanilla.”

        48.    Sub-paragraph (i) of 21 C.F.R. § 101.22(i)(1) describes a scenario where the amount

 of a characterizing vanilla flavor is insufficient to independently characterize the food, resulting

 in a front label of “[Vanilla] Flavored With Other Natural Flavor.” See 21 C.F.R. § 101.22(i)(1)(iii)

 referring to “paragraph (i)(1)(i) of this section”; see also 21 C.F.R. § 101.22(i)(1)(i).

        49.    The ingredient listed on the information panel, “Natural Flavor,” is consistent with

 an ingredient which contains some vanilla and some non-vanilla flavor.




                                                   11
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 12 of 24 PageID #: 12



                                            Ingredient List




              INGREDIENTS: ALMONDMILK (FILTERED WATER, ALMONDS),
              COCONUTMILK (FILTERED WATER, COCONUT CREAM),
              CALCIUM CARBONATE, NATURAL FLAVORS, POTASSIUM
              CITRATE, SEA SALT, SUNFLOWER LECITHIN, GELLAN GUM,
              VITAMIN A PALMITATE, VITAMIN D2, D-ALPHA-TOCOPHEROL
              (NATURAL VITAMIN E).

        50.    “Natural Flavor” does not refer to a standardized vanilla ingredient – vanilla extract,

 vanilla flavoring, vanilla-vanillin extract, etc. – because these would be specifically declared. See

 21 C.F.R. § 101.4(a)(1) (“Ingredients required to be declared on the label or labeling of a food,

 including foods that comply with standards of identity, except those ingredients exempted by

 101.100, shall be listed by common or usual name.”).

        51.    However, because the “Natural Flavor” contains vanilla and vanillin, it is false,

 misleading and unlawful to not disclose these facts on the ingredient list and the front label.

        52.    Vanillin has been the most persistent challenger to the authenticity of real vanilla has

 been synthetic versions of its main flavor component, vanillin.

        53.    First synthesized from non-vanilla sources by German chemists in the mid-1800s,

 vanillin was the equivalent of steroids for vanilla flavor.

        54.    According to Skip Rosskam, a professor of vanilla at Penn State University and

 former head of the David Michael flavor house in Philadelphia, “one ounce of vanillin is equal to




                                                  12
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 13 of 24 PageID #: 13



 a full gallon of single-fold vanilla extract.”22

         55.    Today, only 1-2% of vanillin in commercial use is vanillin obtained from the vanilla

 plant, which means that almost all vanillin has no connection to the vanilla bean.

         56.    Disclosure of this powerful ingredient has always been required where a product

 purports to be flavored with vanilla. See Kansas State Board of Health, Bulletin, Vol. 7, 1911, p.

 168 (cautioning consumers that flavor combinations such as “vanilla and vanillin…vanilla flavor

 compound,” etc., are not “vanilla [extract] no matter what claims, explanations or formulas are

 given on the label.”).

         57.    However, vanilla products are subject to their own standard of identity and labeling

 requirements, which existed long before the general flavor regulations were promulgated.

         58.    The “Other Natural Flavors” referenced on the front panel include vanillin,

 purportedly made through a natural process.

         59.    By adding “Other Natural Flavors” to a standardized exclusively vanilla ingredient

 – vanilla extract or vanilla flavoring – consumers are not receiving the same high quality and

 expensive ingredient and are unaccustomed to such a pairing.

         60.    Consumers are deceived because defendant’s reference to “Other Natural Flavors”

 fails to specify how much of the Product’s flavor is from vanilla vis-à-vis non-vanilla vanillin.

 Exhibit A, Letter from FDA to Ernie Molina, Warner-Jenkinson Company of California, January

 17, 1980 (“the general principles of 21 CFR 102.5 should apply” and proportions of each

 component should be disclosed, i.e., “contains 50% vanilla extract and 50% non-vanilla flavors”

 or otherwise disclose the proportions.).

         61.    This prevents consumers from being misled by products which may taste similar to


 22
   Katy Severson, Imitation vs. Real Vanilla: Scientists Explain How Baking Affects Flavor, Huffington Post, May
 21, 2019.


                                                       13
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 14 of 24 PageID #: 14



 real vanilla and but for consumer protection requirements, would be sold at the price of real vanilla.

        62.    The “fortification” of vanilla with vanillin is one of the oldest and most deceptive

 ways by which consumers are misled as to their purchase. was one of the reasons standards of

 identity for vanilla were promulgated.

        63.    Prior to the enactment of standards under the Federal Food Drugs & Cosmetic Act

 (“FFDCA”) during the era of the “Pure Food Laws,” Notices of Judgment were regularly issued

 against manufacturers who passed off imitation vanilla products:

        Misbranding was alleged for the further reason that the product was labeled and
        branded so as to deceive and mislead the purchaser thereof, in that said label was
        calculated and intended to create the impression and belief in the mind of the
        purchaser that the product was a genuine vanilla extract, whereas, in fact, it was a
        mixture of vanilla extract, vanillin, and coumarin, artificially colored with caramel.

        Notice of Judgment No. 2241, Adulteration And Misbranding of…Vanilla Extract,
        United States Department of Agriculture, W. M. Hays, Acting Secretary,
        Washington, D.C., January 23, 1913.

        64.    Technological developments in the production of vanillin have enabled and

 emboldened companies to mislead consumers by supplying a trace of vanilla extract, boosted by

 vanillin made through fermentation, a natural process.

        65.    Vanillin produced through a natural process, viz, fermentation, may be designated as

 “‘natural flavor’ or ‘contains natural flavor’” in the context of the general flavor regulations at 21

 C.F.R. § 101.22. Exhibit C, FDA Letter, Ferre-Hockensmith to Richard Brownell, Jr., August 5,

 2008, p. 2; Exhibit D, FDA Letter, Ferre-Hockensmith to Betsy D. Carlton, Ph.D., October 8, 2004

 (the common or usual name of vanillin derived through a natural fermentation process is “vanillin”

 though it may be identified as “‘vanillin derived naturally through fermentation’ elsewhere on your

 product label.”).

        66.    To circumvent the safeguards against consumer deception, producers of vanillin have

 sought to have this “new” vanillin be deemed a “natural flavor” and disregard the long-established


                                                  14
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 15 of 24 PageID #: 15



 standards of identity for vanilla products.

         67.   If naturally produced vanillin were added separately to another finished food, it could

 be listed in the ingredients as “‘vanillin’ or ‘natural flavor’ but it should not be done in a way to

 imply that it is a ‘natural vanilla flavor’ because it is not derived from vanilla beans.” Exhibit E,

 FDA Letter, Negash Belay to Agneta Weisz, October 10, 2008; Exhibit F, FDA Letter, Singh to

 Anthony Filandro, July 9, 1991 (naturally produced “vanillin would not qualify as ‘natural

 vanillin,’ as defined in 21 CFR 101.22(a)(3), because the vanillin is not obtained from vanilla

 beans, whose flavor it simulates.”).

         68.   Naturally produced vanillin may be designated “natural flavor” only outside the

 context of the standardized vanilla ingredients “under sections 169.180, 169.181, and 169.182 in

 21 CFR.” Exhibit C, FDA Letter, Ferre-Hockensmith to Richard Brownell, Jr., August 5, 2008,

 p. 2.

         69.   Use of the term “other natural flavors” on the front label is misleading because in the

 context of vanilla, vanillin has never been a “natural flavor.” Exhibit E, FDA Letter, Negash Belay

 to Agneta Weisz, October 10, 2008 (“with respect to labeling, the common or usual name of the

 product you describe is ‘vanillin,’ regardless of the type of method used to produce it.”).

         70.   The use of non-vanilla vanillin in the Products is used to boost the trace amount of

 real vanilla actually present, so consumers believe the taste is from real natural vanilla beans

 instead of vanillin.

         71.    The vanilla regulations provided for vanilla-vanillin combination ingredients but

 required they have the disclaimer “contains vanillin, an artificial flavor (or flavoring).” See

 Vanilla-vanillin extract at 21 C.F.R. § 169.180(b) (“The specified name of the food is ‘Vanilla-

 vanillin extract _-fold’ or ‘_-fold vanilla-vanillin extract’, followed immediately by the statement




                                                  15
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 16 of 24 PageID #: 16



 ‘contains vanillin, an artificial flavor (or flavoring)’.”); see also 21 C.F.R. § 169.181(b), §

 169.182(b) (Vanilla-vanillin flavoring and Vanilla-vanillin powder).

         72.    The Product’s front label is required to declare the presence of vanillin and identify

 it as an artificial flavor.

         73.    The designation of “natural flavor” fails to disclose the presence of vanillin, which

 implies the Product’s taste is primarily from vanilla beans.

         74.    The “natural flavor” on the Product’s ingredient list misleads consumers and implies

 it is a “natural vanilla flavor” with its source as vanilla beans. Exhibit G, FDA Letter, Margaret-

 Hanna Emerick to Richard Brownell, February 25, 2016 (“natural flavor” must not be used in such

 a way to imply that it is a “natural vanilla flavor” because it is not derived from vanilla beans”).

         75.    “Vanilla extract (21 CFR 169.175) and vanilla flavoring (21 CFR 169.177) do not

 provide for the use of vanillin,” which means “vanillin may not be used to make natural vanilla

 flavors in such standardized foods.” Exhibit B, FDA Letter, Ferre-Hockensmith to Richard

 Brownell, Jr., April 19, 2005, pp. 1-2; see 21 C.F.R. § 169.175(a)(1)-(5) (listing glycerin,

 propylene glycol, sugar, dextrose and corn sirup as only optional ingredients for vanilla extract).

         76.    The standards of identity for vanilla products recognize the unique relationship

 between vanillin and vanilla, based on the former’s use to imitate the latter in a more potent and

 concentrated amount.


 V.      Conclusion

         77.    Defendant’s representations of the Product are designed to – and does – deceive,

 mislead, and defraud consumers.

         78.    Defendant has sold more of the Products and at higher prices per unit than it would

 have in the absence of this misconduct, resulting in additional profits at the expense of consumers.



                                                  16
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 17 of 24 PageID #: 17



        79.     The amount and proportion of the characterizing component, vanilla, has a material

 bearing on price or consumer acceptance of the Products because consumers are willing to pay

 more for such Products.

        80.     The value of the Product that Plaintiff purchased and consumed was materially less

 than its value as represented by defendant.

        81.     Had plaintiff and class members known the truth, they would not have bought the

 Products or would have paid less for it.

        82.     The Product contains other representations which are misleading and deceptive.

        83.     As a result of the false and misleading labeling, the Product is sold at a premium

 price, approximately no less than $3.59 per cartons of 32 OZ and 64 OZ, excluding tax, compared

 to other similar products represented in a non-misleading way.

                                        Jurisdiction and Venue


        84.     Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

 of 2005 or “CAFA”).

        85.     Under CAFA, district courts have “original federal jurisdiction over class actions

 involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

 diversity[.]" Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

        86.     Upon information and belief, the aggregate amount in controversy is more than

 $5,000,000.00, exclusive of interests and costs.

        87.     This is a reasonable assumption because defendant’s Products are sold in thousands

 of stores across the country and have been sold bearing the allegedly misleading claims for at least

 three years.

        88.     Plaintiff is a citizen of New York.



                                                      17
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 18 of 24 PageID #: 18



         89.   Defendant is a California cooperative corporation with a principal place of business

 in Sacramento, Sacramento County, California and is a citizen of California

         90.   This court has personal jurisdiction over defendant because it conducts and transacts

 business, contracts to provide and/or supply and provides and/or supplies services and/or goods

 within New York.

         91.   Venue is proper because plaintiff and many class members reside in this District and

 defendant does business in this District and State.

         92.   A substantial part of events and omissions giving rise to the claims occurred in this

 District.

                                                  Parties

         93.   Plaintiff is a citizen of Far Rockaway, Queens County, New York.

         94.   Defendant Blue Diamond Growers is a California cooperative corporation with a

 principal place of business in Sacramento, California, Sacramento County.

         95.   During the relevant statutes of limitations, plaintiff purchased the Product within her

 district and/or State for personal consumption in reliance on the representations.

                                          Class Allegations


         96.   The classes will consist of all purchasers of the Product in New York, the other 49

 states and a nationwide class, during the applicable statutes of limitations.

         97.   Common questions of law or fact predominate and include whether defendant’s

 representations were and are misleading and if plaintiff and class members are entitled to damages.

         98.   Plaintiff's claims and basis for relief are typical to other members because all were

 subjected to the same unfair and deceptive representations and actions.

         99.   Plaintiff is an adequate representatives because her interests do not conflict with



                                                  18
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 19 of 24 PageID #: 19



 other members.

        100. No individual inquiry is necessary since the focus is only on defendant’s practices

 and the class is definable and ascertainable.

        101. Individual actions would risk inconsistent results, be repetitive and are impractical

 to justify, as the claims are modest relative to the scope of the harm.

        102. Plaintiff's counsel is competent and experienced in complex class action litigation

 and intends to adequately and fairly protect class members’ interests.

        103. Plaintiff seeks class-wide injunctive relief because the practices continue.

                                        New York GBL §§ 349 & 350
                                  (Consumer Protection from Deceptive Acts)

        104. Plaintiff incorporates by reference all preceding paragraphs.

        105. Plaintiff and class members desired to purchase, consume and use products or

 services which were as described and marketed by defendant and expected by reasonable

 consumers, given the product or service type.

        106. Defendant’s acts and omissions are not unique to the parties and have a broader

 impact on the public.

        107. Defendant misrepresented the substantive, quality, compositional, organoleptic

 and/or nutritional attributes of the Products.

        108. Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

 because it fails to disclose the presence of non-vanilla vanillin, which has always been an artificial

 flavor in the context of vanilla flavors, and gives the impression to consumers the Products taste

 is mainly from real vanilla instead of vanillin.

        109. Plaintiff and class members would not have purchased the Products or paid as much

 if the true facts had been known, suffering damages.



                                                    19
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 20 of 24 PageID #: 20



                                         Negligent Misrepresentation

        110. Plaintiff incorporates by reference all preceding paragraphs.

        111. Defendant misrepresented the substantive, quality, compositional, organoleptic

 and/or nutritional attributes of the Products.

        112. Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

 because it fails to disclose the presence of non-vanilla vanillin, which has always been an artificial

 flavor in the context of vanilla flavors, and gives the impression to consumers the Products taste

 is mainly from real vanilla instead of vanillin.

        113. Defendant had a duty to disclose and/or provide non-deceptive marketing of the

 Products and knew or should have known same were false or misleading.

        114. This duty is based on defendant’s position as an entity which has held itself out as

 having special knowledge and experience in the production, service and/or sale of the product or

 service type.

        115. The representations took advantage of consumers’ (1) cognitive shortcuts made at

 the point-of-sale and (2) trust placed in defendant, a well-known and respected brand in this sector.

        116. Plaintiff and class members reasonably and justifiably relied on these negligent

 misrepresentations and omissions, which served to induce and did induce, the purchase of the

 Products.

        117. Plaintiff and class members would not have purchased the Products or paid as much

 if the true facts had been known, suffering damages.

             Breaches of Express Warranty, Implied Warranty of Merchantability and
                   Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

        118. Plaintiff incorporates by reference all preceding paragraphs.

        119. The Products were manufactured, labeled and sold by defendant and warranted to



                                                    20
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 21 of 24 PageID #: 21



 Plaintiff and class members that they possessed substantive, functional, nutritional, qualitative,

 compositional, organoleptic, sensory, physical and other attributes which they did not.

        120. Defendant had a duty to disclose and/or provide non-deceptive descriptions and

 marketing of the Products.

        121. This duty is based, in part, on defendant’s position as one of the most recognized

 companies in the nation in this sector.

        122. Plaintiff provided or will provide notice to defendant, its agents, representatives,

 retailers and their employees.

        123. Defendant received notice and should have been aware of these misrepresentations

 due to numerous complaints by consumers to its main office over the past several years.

        124. The Products did not conform to their affirmations of fact and promises due to

 defendant’s actions and were not merchantable.

        125. Plaintiff and class members would not have purchased the Products or paid as much

 if the true facts had been known, suffering damages.

                                                Fraud


        126. Plaintiff incorporates by reference all preceding paragraphs.

        127. Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

 because it fails to disclose the presence of non-vanilla vanillin, which has always been an artificial

 flavor in the context of vanilla flavors, and gives the impression to consumers the Products taste

 is mainly from real vanilla instead of vanillin.

        128. Defendant’s fraudulent intent is evinced by its failure to accurately identify the

 Products on the front label when it knew this was not true.

        129. Plaintiff and class members would not have purchased the Products or paid as much



                                                    21
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 22 of 24 PageID #: 22



 if the true facts had been known, suffering damages.

                                             Unjust Enrichment

        130. Plaintiff incorporates by reference all preceding paragraphs.

        131. Defendant obtained benefits and monies because the Products were not as

 represented and expected, to the detriment and impoverishment of plaintiff and class members,

 who seek restitution and disgorgement of inequitably obtained profits.

                                    Jury Demand and Prayer for Relief

 Plaintiff demands a jury trial on all issues.

     WHEREFORE, Plaintiff prays for judgment:

    1. Declaring this a proper class action, certifying Plaintiff as representative and undersigned

        as counsel for the class;

    2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

        challenged practices to comply with the law;

    3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

        representations, restitution and disgorgement for members of the State Subclasses pursuant

        to the applicable laws of their States;

    4. Awarding monetary damages and interest pursuant to the common law and other statutory

        claims;

    5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

        experts; and

    6. Other and further relief as the Court deems just and proper.

 Dated: March 12, 2020
                                                                 Respectfully submitted,

                                                                 Sheehan & Associates, P.C.
                                                                 /s/Spencer Sheehan


                                                   22
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 23 of 24 PageID #: 23



                                                  Spencer Sheehan
                                                  505 Northern Blvd Ste 311
                                                  Great Neck NY 11021-5101
                                                  Tel: (516) 303-0552
                                                  Fax: (516) 234-7800
                                                  spencer@spencersheehan.com
                                                  E.D.N.Y. # SS-8533
                                                  S.D.N.Y. # SS-2056

                                                  Reese LLP
                                                  Michael R. Reese
                                                  100 W 93rd St Fl 16
                                                  New York NY 10025-7524
                                                  Telephone: (212) 643-0500
                                                  Fax: (212) 253-4272
                                                  mreese@reesellp.com




                                      23
Case 1:20-cv-01347-MKB-SMG Document 1 Filed 03/12/20 Page 24 of 24 PageID #: 24



 1:20-cv-01347
 United States District Court
 Eastern District of New York

 Sonya Lamonakis, individually and on behalf of all others similarly situated,


                                         Plaintiff,


         - against -


 Blue Diamond Growers,


                                          Defendant




                                           Complaint



                       Sheehan & Associates, P.C.
                        505 Northern Blvd Ste 311
                         Great Neck NY 11021-5101
                            Tel: (516) 303-0552
                            Fax: (516) 234-7800




 Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
 New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
 under the circumstances, the contentions contained in the annexed documents are not frivolous.

 Dated: March 12, 2020
                                                                         /s/ Spencer Sheehan
                                                                          Spencer Sheehan
